 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MYOHO MYSTIC WINSTON, JR.,                                    Case No. 1:18-cv-00857-LJO-EPG (PC)
12                   Plaintiff,                                    ORDER FOLLOWING INITIAL
                                                                   SCHEDULING CONFERENCE
13          v.
14   J. CARDENAS,
15                   Defendant.
16

17            Myoho Winston, Jr. (“Plaintiff”), is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On January 30, 2019, the
19   Court held an Initial Scheduling Conference (“Conference”). Plaintiff telephonically appeared
20   on his own behalf. Counsel Brian Chan and Christopher Becker telephonically appeared on
21   behalf of Defendant.
22            During the Conference, and with the benefit of the scheduling conference statements
23   provided by the parties, the Court and the parties discussed relevant documents in this case and
24   their possible locations.
25            In an effort to secure the just, speedy, and inexpensive disposition of this
26   action,1 and after consideration of Federal Rule of Civil Procedure 26(b)(1),2 IT IS ORDERED3
27
              1
                See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
28   principle that the district court is charged with effectuating the speedy and orderly administration of justice. There

                                                               1
 1   that, within thirty days from the date of service of this order, Defendant shall submit the
 2   documents he withheld from his initial disclosures under the official information privilege to
 3   the Court for in camera review.
 4

 5
     IT IS SO ORDERED.

 6
         Dated:       February 11, 2019                                     /s/
 7                                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17   is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
     enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
18   identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
     adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
19             2
                 Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain discovery regarding any
     nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs of the case,
20   considering the importance of the issues at stake in the action, the amount in controversy, the parties’ relative
     access to relevant information, the parties’ resources, the importance of the discovery in resolving the issues, and
21   whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
     “Information within this scope of discovery need not be admissible in evidence to be discoverable.” Ibid.
22             3
                 Pursuant to Federal Rule of Civil Procedure 16, “[a]t any pretrial conference, the court may consider
     and take appropriate action on the following matters: . . . controlling and scheduling discovery, including orders
23   affecting disclosures and discovery under Rule 26 and Rules 29 through 37” and “facilitating in other ways the
     just, speedy, and inexpensive disposition of the action.” Fed. R. Civ. P. 16(c)(2)(F). See also Little v. City of
24   Seattle, 863 F.2d 681, 685 (9th Cir. 1988) (“The district court has wide discretion in controlling discovery.”).
     Federal Rule of Civil Procedure 16 vests the district court with early control over cases “toward a process of
25   judicial management that embraces the entire pretrial phase, especially motions and discovery.” In re Arizona,
     528 F.3d 652, 655 (9th Cir. 2008) (affirming district court’s requiring that prison officials prepare a Martinez
26   report to give detailed factual information involving a prisoner’s suit under 42 U.S.C. § 1983 and stating “district
     courts have wide latitude in controlling discovery.”). See also Advisory Committee Notes to 1993 Amendment to
27   Federal Rules of Civil Procedure regarding Rule 26(a) (“The enumeration in Rule 26(a) of items to be disclosed
     does not prevent a court from requiring by order or local rule that the parties disclosed additional information
28   without a discovery request.”).

                                                                2
